El Juez Asociado Señor Aldrey,
emitió la opinión del tribunal.
Esta apelación lia sido interpuesta por el demandado contra la sentencia que en nn procedimiento de injwiction esta-blecido de acuerdo con la Ley No. 43 de 1913 condena al ape-lante a que se abstenga de cometer actos de perturbación contra los apelados en la posesión de cierta finca rústica.
 Los dos primeros motivos de la apelación se fundan en no haber accedido la corte inferior a que fueran eliminadas determinadas palabras de la demanda y en que ésta no expone hechos determinantes de causa de acción, por lo que tendremos que hacer un resumen de sus alegaciones.
Del título de la demanda aparece que la establece la su-cesión de Salomón Maldonado compuesta por su viuda Aleja Irizarry y por su hija María Maldonado Irizarry y en sus-alegaciones dice que tanto Aleja Irizarry viuda de Salomón Maldonado como su hija María Maldonado Irizarry, quienes forman la sucesión de dicho Salomón Maldonado, se hallan en la posesión material de la finca rústica que describe, he-rencia de Salomón Maldonado, por más de un año con ante-rioridad a la presentación de la demanda: que desde el A de agosto de 1929, o sea desde un mes antes de la radicación de la demanda, el demandado Rito Maldonado por sí y con sus empleados se introduce en la finca que poseen las de-mandantes desde hace unos veinticinco años y sin consenti-miento de ellas y contra su voluntad ha labrado la tierra, sembrado frutos, ha cortado árboles y ha realizado otros actos análogos.
Dice el apelante que fué error de la corte no haber orde-nado que se eliminara de la demanda la siguiente frase: “viuda de Salomón Maldonado como su hija María Maído-nado Irizarry, quienes forman la sucesión de Salomón Maldonado.” Su fundamento es que no alegándose la muerte *680de Salomón Maldonado no tenían para qné exponer las de-mandantes qne son sn vinda y sn hija y qne las dos forman sn sncesión.
No creemos qne la corte debió ordenar la eliminación de esas palabras de la demanda pnes al decirse en ella qne Aleja Irizarry es la vinda de Salomón Maldonado se alega implí-citamente qne él murió, pues esa demandante no puede ser vinda de Salomón Maldonado si éste no ha fallecido.
En cnanto a las alegaciones de la demanda entendemos qne son suficientes en esta clase de acción pnes dicen qne los demandantes tienen la posesión material de la finca desde hace más de nn año y expone actos de perturbación en ella por el demandado realizados nn mes antes de ser presentada la demanda.
 Los restantes motivos de error se refieren a la prueba, pero de ellos sólo trataremos conjuntamente el tercero, cuarto y sexto, o sean los qne dicen qne no fné probada la personalidad de las demandantes; qne erró la corte al sostener que las demandantes están en posesión de la finca y también qne el demandado se introdujo en ella contra la voluntad de las demandantes y qne sus actos fueron de perturbación, así como por no haber estimado la corte qne el demandado adquirió la posesión de aeuerdo con nn contrato válido y eficaz en derecho.
De las declaraciones de los testigos de ambas partes re-sulta qne Salomón Maldonado murió, qne estaba casado con Aleja Irizarry y qne María Maldonado es la única hija de ese matrimonio, por lo que no puede sostenerse qne no quedó probada la personalidad de las demandantes.
Hubo prueba testifical de la parte actora de qne Salomón Maldonado estuvo en posesión de la finca por unos veinti-cinco años, de qne a sn muerte continuaron en ella las de-mandantes y de qne el demandado se introdujo en dicha finca nn mes antes de ser demandado y aró terreno de ella e hizo plantaciones de guineos. La prueba del demandado reco-*681noce que las demandantes y Salomón Maldonado han estado en la finca por machos años pero por ella se trata de demos-trar qne tanto la posesión de las demandantes como la de Salomón Maldonado fné como medianeros del dueño de la finca a quien la compró el demandado Rito Maldonado; que las demandantes convinieron con el demandado en marcharse de la finca pagándoles sus siembras por las cuales entregó el demandado $350, después de lo cual el demandado comenzó a hacer siembras en la finca. Poco antes de la presentación de la demanda en este caso el apelante demandó en desahu-cio por precario a las dos demandantes, juicio que no estaba fallado cuando este juicio fue celebrado.
No puede haber duda por la prueba de que las deman-dantes están en la posesión material de la finca en cuestión desde hace varios años y de que el demandado penetró en la finca y comenzó a hacer siembras en ella, por lo que está justificada la sentencia apelada a pesar de que en la prueba del demandado se dice que él compró la finca a tercera persona que era dueña de ella, que Salomón Maldonado y su viuda e hija han tenido la posesión como medianeros o apar-ceros y que las apeladas convinieron con él en desocupar la finca con el pago que les hizo de las siembras que tenían, pues este procedimiento de injunction tiene sólo por objeto mantener en la posesión al que la tiene y es perturbado en ella, sin que en él puedan resolverse cuestiones de título. Si las cosas han ocurrido como dice el apelante, tiene otros re-medios en la ley para hacer valer sus derechos y conseguir que las apeladas desocupen la finca.
El quinto error alegado es porque la corte inferior no permitió prueba de que hubo una negociación por virtud de la cual cesó la posesión de las demandantes a virtud del artículo 462 del Código Civil. El precepto citado dispone que el poseedor puede perder la posesión, entre otras cosas, por cesión hecha por título oneroso o lucrativo.
La negociación a que se refiere ese error es la que se dice *682celebrada entre Rito Maldonado y las demandantes para que abandonaran la finca pagándoles cierta cantidad de dinero. Pero el error alegado por la negativa de esa prueba, cuando era repreguntado un testigo de las demandantes, de existir, no es perjudicial en este caso porque la prueba del deman-dado se refirió a esa negociación o contrato. Además, ese testigo no declaró en el interrogatorio directo sobre tal ne-gociación.
El último error aducido es porque la corte inferior impidió la impugnación del testigo Pedro Cortés.
Después de no haber permitido la corte, como hemos dicho en el error precedente, que el testigo Cortés declarase sobre la referida negociación, manifestó la defensa del demandado que iba a sentar las bases de la impugnación sin decir si era del testigo o de lo que no se permitió repreguntarle, y se le interrogó si Rito Maldonado tomó posesión de la finca, si a su presencia la viuda le entregó la posesión de las plantas y frutos que en ella cultivaba, si el demandado entregó a ella $350 y otras preguntas similares, todas las cuales' fueron con-testadas en la negativa por dicho testigo; lo que demuestra que no hubo impugnación del testigo como dice el apelante, por lo que no existe el error alegado.

La sentencia apelada debe ser confirmada.

El Juez Asociado Señor Córdova Dávila no intervino.